Renegotiation of contracts. — This case has been before the court on two other occasions; see 206 Ct.Cl. 862; 217 Ct.Cl. 641. On June 20,1980 the court entered the following order:
This Renegotiation Act case comes before the court on a stipulation for settlement, filed with the court on June 4, 1980, signed on behalf of plaintiff and defendant by the respective attorneys of record in which it is stated that an offer of settlement was submitted by plaintiff to the defendant and thereafter duly accepted on behalf of the Attorney General whereby it was agreed that plaintiff realized excessive profits in the net amount of one hundred thirty thousand dollars ($130,000) covering both fiscal years 1966 and 1967 inclusive of all accrued interest, and that plaintiff is entitled to no further adjustments to account for taxes measured by income, other than Federal taxes, or on account of tax credits pursuant to Section 1481 of the Internal Revenue Code of 1954.
IT IS THEREFORE ORDERED AND DETERMINED in keeping with the stipulation for settlement that:
1) plaintiff realized excessive profits for the fiscal years 1966 and 1967 in the amount of one hundred thirty thousand dollars ($130,000) and that payment of said amount is to be made in accordance with the terms and conditions agreed to by the parties in the above-referenced stipulation for settlement; and
2) the bond previously filed by plaintiff, as required by Rule 26, shall be released to plaintiff upon receipt by the' Clerk of the Court of notification from defendant that *695certain conditions agreed to by the parties in their stipulation for settlement have been met.
it is further ordered that the defendant’s counterclaim be and hereby is dismissed with prejudice.